                           United States District Court
                                     for the
                           Southern District of Florida
Beatrice Dockery, Plaintiff,       )
                                   )
v.                                 )
                                   ) Civil Action No. 19-21904-Civ-Scola
Hartford Insurance Company of the )
Midwest, Defendant.                )
        Order Severing, Remanding, and Requiring Amended Notice
       Defendant Hartford Insurance Company of the Midwest seeks to
simultaneously remove two separate, albeit related, state-court cases filed
against it by Plaintiff Beatrice Dockery. In doing so, Hartford, without providing
any support, has unilaterally consolidated Dockery’s two cases into this one
federal case. This is improper.
       One of the cases Hartford consolidated into its removal notice appears to
satisfy the jurisdictional amount; one does not. Regarding case number 2019
008776 CA 01, Hartford submits evidence that the amount in controversy is
$81,167.12, exceeding the jurisdictional amount threshold. With respect to
case number 2019 008778 CA 01, however, Hartford points to an estimate that
reflects only $35,815.84 in controversy. Without more, this clearly falls short of
the jurisdictional amount. To get around the shortcoming of the jurisdictional
amount in the -8878 case, Hartford, apparently, sought to consolidate it with
the -8876 case. The Court is aware of no procedural mechanism in either state
or federal court whereby a defendant can unilaterally, without court
intervention, consolidate two cases—even if they have many aspects in
common.
       Hartford states definitively that the amount in controversy of the -8778
case is $35,815.84. Because this is well below the jurisdictional-amount
threshold, the Court is without jurisdiction to hear this case. The Court
therefore severs the -8778 case and remands it back to state court. If Hartford
would like to try consolidating the two cases, it may move to have the -8876
case remanded back state court as well and seek whatever relief may be
appropriate in that court thereafter.
       If, on the other hand, Hartford would like to keep the -8876 in federal
court, while the -8878 case proceeds in state court, it must, in any event,
amend its notice of removal because it has not properly alleged Dockery’s
citizenship. Under 28 U.S.C § 1332(a)(1), it is the citizenship, or domicile, of an
individual party that is the relevant inquiry, not her or his residence. Molinos
Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1341–42 (11th Cir. 2011)
(“Domicile is not synonymous with residence; one may temporarily reside in
one location, yet retain domicile in a previous residence.”); Crist v. Carnival
Corp., 410 F. App’x 197, 200 (11th Cir. 2010) (explaining that an allegation
that a party is a “resident” of a State is “insufficient for diversity jurisdiction
purposes because residency is not the equivalent of citizenship”). Here,
Hartford says it believes Dockery “is [a] Florida resident.” (Def.’s Not. ¶ 11, ECF
No. 1, 3.) This is insufficient to establish Dockery’s citizenship for the purposes
of removal.
        Another problem is that Hartford alleges Dockery’s residency only “upon
information and belief.” (Id.) Hartford’s belief as to Dockery’s citizenship does
not qualify as a “fact” establishing jurisdiction. Instead, it relays, at most,
Hartford’s mere unverified contention which is insufficient to satisfy the Court
that the requirements of diversity jurisdiction have been met. See generally,
Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1228 (11th
Cir. 2017) (reminding district courts that they must “make sure parties satisfy
the requirements of diversity jurisdiction [and] be vigilant in forcing parties to
meet the unfortunate demands of diversity jurisdiction in the 21st century”). A
party’s citizenship must be asserted without qualification.
        To summarize:
    (1) the Court severs the removed case bearing the state court number 2019
         008778 CA 1 from this federal case;
    (2) the Court remands this severed case back to state court, directing the
         Clerk to take all necessary steps to ensure its prompt remand and the
         transfer of the portion of the file relating to the severed case to the
         Circuit Court for the Eleventh Judicial Circuit in and for Miami-Dade
         County; and
    (3) With respect to the removed case, 2019 008776 CA 01, which appears
         to satisfy the Court’s jurisdictional amount, the Court orders Hartford to
         file an amended notice of removal which adequately alleges federal-
         subject-matter jurisdiction, as described above, by noon on May 31,
         2019. If Hartford fails to file an amended notice by that date and time or
         the notice fails to provide the facts necessary to establish jurisdiction,
         this Court will remand this case back to state court due to a lack of
         subject-matter jurisdiction.
      Done and ordered, at Miami, Florida, on May 24, 2019.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
